Title: To James Madison from James Maury, 29 July 1812
From: Maury, James
To: Madison, James


Dr Sir,
Liverpool 29th July 1812
The free shipping of Goods to the United States subsequent to the revocation of the orders in council suggested to me that some chease might not be unacceptable & I have, without order, sent you two by the Argo for Alexandria, which I hope you will recieve in good condition: to insure which they are in Lead as before. I inclose the bill of parcels.
All your Tobaccoe ⅌ Adeline is on hand. I wait for the chance of a more favorable opportunity of selling than has yet presented. With great respect & esteem I have the honor to be your obliged friend & Servant
James Maury
